IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,394-02


EX PARTE WILLIAM KEEN PERRY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 796970-B IN THE 184TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.  Johnson, J., filed a dissenting statement.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of solicitation to
commit capital murder and sentenced to twenty-five years' imprisonment. 
	On March 29, 2012, the trial court made findings of fact and conclusions of law
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for finding #6.  Based upon the trial court's findings and conclusions and our own review, we deny
relief.
Filed: May 23, 2012
Do not publish